UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): October 29, 2010 PROVIDENT FINANCIAL SERVICES, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 001-31566 42-1547151 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 830 Bergen Avenue, Jersey City, New Jersey 07306-4599 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(201) 333-1000 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operation and Financial Condition. On October 29, 2010, Provident Financial Services, Inc. (the “Company”) issued a press release reporting its financial results for the three months and nine months ended September 30, 2010.A copy of the press release is attached as Exhibit 99.1 to this report and is being furnished to the SEC and shall not be deemed “filed” for any purpose. Item 7.01Regulation FD Disclosure. On October 29, 2010, the Company announced that its Board of Directors declared a quarterly cash dividend of $0.11 per common share, payable on November 30, 2010 to stockholders of record on November 15, 2010. This announcement was included as part of the press release announcing financial results for the quarter ended September 30, 2010 issued by the Company on October 29, 2010 and attached as Exhibit 99.1 to this report. A copy of the press release is being furnished to the SEC and shall not be deemed “filed” for any purpose. Item 9.01.Financial Statements and Exhibits (a) Financial Statements of Businesses Acquired.Not applicable. (b) Pro Forma Financial Information.Not applicable. (c) Shell Company Transactions.Not applicable. (d) Exhibits. Exhibit No. Description Press release issued by the Company on October 29, 2010 announcing its financial results for the three months and nine months ended September 30, 2010 and the declaration of a quarterly cash dividend. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. PROVIDENT FINANCIAL SERVICES, INC. DATE: October 29, 2010 By: /s/ Christopher Martin Christopher Martin Chairman, President and Chief Executive Officer EXHIBIT INDEX Exhibit No. Description Press release issued by the Company on October 29, 2010 announcing its financial results for the three months and nine months ended September 30, 2010 and the declaration of a quarterly cash dividend.
